Citation Nr: 0213830	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  94-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for right 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for left 
carpal tunnel syndrome, currently evaluated as 20 percent 
disabling.

(The issue of entitlement to service connection for 
fibromyalgia, claimed as secondary to service-connected 
Reiter's syndrome, will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 1993 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the above claims.  In June 
1998, a hearing was held before this Board Member.

In November 1998, this case was remanded for additional 
development.  The RO has complied with all Remand 
instructions, and these claims are ready for appellate 
disposition.

While the case was in Remand status, the veteran perfected 
his appeal to the Board as to a claim for secondary service 
connection for fibromyalgia, which was denied in an August 
2000 rating decision.  The Board is undertaking additional 
development on this issue, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing this 
issue.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id. 

In this case, the veteran submitted a notice of disagreement 
in September 2000 wherein he stated:  (a) he has an eye 
disorder due to experimental drugs he took while 
participating in a VA research clinic in 1996-1997; and (b) 
there were "errors" made on his claims since 1945, such as 
misdiagnosis of his service-connected Reiter's syndrome 
(possibly a claim of clear and unmistakable error).  These 
issues are referred to the RO for any appropriate action.  


FINDINGS OF FACT

1.  The veteran is right-handed dominant.

2.  The veteran's right and left carpal tunnel syndrome are 
each manifested by subjective complaints of pain, numbness, 
and tingling, with no objective evidence of deficits 
resulting from these symptoms. 

3.  Neither of the veteran's upper extremities is completely 
paralyzed.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 
percent for right carpal tunnel syndrome are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.27, 4.120, and 4.124a, Diagnostic Codes 5009 and 
8515 (2002).

2.  The criteria for a disability rating higher than 20 
percent for left carpal tunnel syndrome are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.14, 4.27, 4.120, and 4.124a, Diagnostic Codes 5009 and 
8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence of record, which 
includes the veteran's service medical records; his 
contentions, including those raised at his recent personal 
hearing in 1998; reports of VA examinations conducted between 
1947 and 1999; and VA records for treatment since the 
veteran's separation from service, especially the more recent 
records dated from 1993 to 2001.  Only the evidence pertinent 
to the issues currently being decided is discussed below.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the claimant's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

With respect to VA's duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, 
information concerning the veteran was already of record and 
sufficient to complete his claims for benefits.  The rating 
decisions issued since 1993, as well as the statement of the 
case (SOC) and supplemental statements of the case (SSOCs), 
informed the veteran of the type of evidence needed to 
substantiate his claims for an increase.  The veteran was 
asked at his personal hearing for complete information as to 
where he had been treated for his medical conditions (i.e., 
information needed to support his claim). 

In September 2002, the Board sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the veteran was notified in this letter what 
information and evidence he needed to submit in order to 
substantiate his claims for an increase, and what evidence 
and information VA would be obtaining.  The letter explained 
that VA would make reasonable efforts to help him get 
evidence such as medical records, employment records, etc., 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
He was also asked to provide specific information and 
evidence needed in his case (i.e., evidence documenting 
symptoms of moderate incomplete paralysis of the right median 
nerve and/or severe incomplete paralysis of the left median 
nerve).  He did not allege that any treatment records remain 
outstanding with respect to his carpal tunnel claims.  He did 
submit additional argument and some duplicative evidence.

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the rating decision, the SOC and 
SSOCs, and at the personal hearing informed him of the 
information and evidence needed to substantiate these claims.  
This information was then reiterated by the letter sent to 
the veteran by the Board in September 2002, which also 
satisfied VA's duty to notify the veteran and his 
representative what evidence, if any, he is responsible for 
submitting to substantiate his claims and what evidence VA 
would obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to VA's duty to assist the veteran, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the claimant.  In 
addition, where the evidence of record does not reflect the 
current state of the claimant's disability, a VA examination 
must be conducted.  Reexamination will be requested whenever 
VA determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a).  Generally, reexaminations are required 
if it is likely that a disability has improved, if the 
evidence indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the veteran an appropriate VA examination in 
1999.  There is no objective evidence indicating that there 
has been a material change in the severity of his bilateral 
carpal tunnel syndrome since he was last examined.  There are 
no records suggesting an increase in disability has occurred 
as compared to the last VA examination findings.  He has not 
made any specific statements about how this disorder is worse 
than what was reported when VA last examined him.  The Board 
concludes there is sufficient evidence to rate the service-
connected conditions fairly.  See also VAOPGCPREC 11-95 (the 
duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted).

All medical records referenced by the veteran have been 
obtained.  He has only reported receiving treatment at the VA 
Medical Center in Nashville, and those records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to recent treatment for carpal tunnel syndrome) 
records exist that have not been obtained.  In September 
2002, the veteran submitted a list of upcoming VA 
appointments, but none of the appointments could reasonably 
be for his carpal tunnel disorder (dental, dermatology, and 
ears, nose, and throat). 

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  VA has satisfied its duties 
to inform and assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the claimant's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
However, where an increased rating is at issue, as in this 
case, the present level of the disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

It is also necessary to evaluate the disability from the 
point of view of the claimant working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the claimant's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's service-connected disorder is carpal tunnel 
syndrome secondary to Reiter's syndrome.  Therefore, he is 
evaluated under Diagnostic Code 5009-8515, which means 
arthritis is the service-connected condition and carpal 
tunnel syndrome is a residual condition.  See 38 C.F.R. 
§ 4.27.

Diagnostic Code 5009, for other types of arthritis, indicates 
that the disability is rated as rheumatoid arthritis under 
Diagnostic Code 5002.  Under Diagnostic Code 5002, rheumatoid 
arthritis as an active process with constitutional 
manifestations associated with active joint involvement which 
are totally incapacitating warrants a 100 percent disability 
evaluation.  Rheumatoid arthritis (atrophic) as an active 
process with less than the criteria for a 100 percent, but 
with weight loss and anemia productive of severe impairment 
of health or severely incapacitating exacerbations occurring 
four or more times a year or a lesser number over prolonged 
periods, warrants a 60 percent evaluation.  Symptom 
combinations productive of a definite impairment of health 
and objectively supported by examination findings or 
incapacitating exacerbations occurring three or more times a 
year warrants a 40 percent evaluation.

Regarding the chronic residuals of rheumatoid arthritis, the 
residuals such as limitation of motion or ankylosis, 
favorable or unfavorable, are to be rated under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of the motion of a 
specific joint or joints involved is noncompensable under the 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or satisfactory evidence of painful motion.  The 
rating code specifically notes that the ratings for the 
active process will not be combined with the residual ratings 
for limitation of motion or ankylosis.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5002, the rating provider is to assign 
the higher possible evaluation.

There is no medical diagnosis of record indicating that the 
veteran's condition is equivalent to active rheumatoid 
arthritis.  There are no indications that he has any symptoms 
impairing his health such as weight loss or anemia due to 
arthritis.  It seems more appropriate, therefore, to rate the 
veteran's condition, and his complaints of tingling, 
numbness, etc., as a chronic residual of rheumatoid arthritis 
under the appropriate diagnostic code.  This is what has been 
done with his carpal tunnel syndrome, which is rated under 
Diagnostic Code 8515.  The diagnosed disorder of carpal 
tunnel syndrome does not have a specific diagnostic code, and 
it is rated by analogy to impairment of the median nerve.  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases 
of the Peripheral Nerves.  

Complete paralysis of the median nerve produces inclination 
of the hand to the ulnar side with the index and middle 
fingers more extended than normally, considerable atrophy of 
the muscles of the thenar eminence, and the thumb in the 
plane of the hand; incomplete and defective pronation with 
the absence of flexion of the index finger, feeble flexion of 
the middle finger, inability to make a fist, and index and 
middle fingers which remain extended; inability to flex the 
distal phalanx of the thumb with defective opposition and 
abduction of the thumb at right angles to the palm; weakened 
flexion of the wrist; and pain with trophic disturbances.  38 
C.F.R. § 4.124a, Diagnostic Code 8515.

Disability ratings for diseases of the peripheral nerves 
under Diagnostic Code 8515 are based on relative loss of 
function of the involved extremity with attention to the site 
and character of the injury, the relative impairment of motor 
function, trophic changes, or sensory disturbances.  See 
38 C.F.R. § 4.120.  Under Diagnostic Code 8515, a 10 percent 
disability rating is warranted for either upper extremity for 
mild incomplete paralysis of the median nerve.  Moderate 
incomplete paralysis of the median nerve warrants a 30 
percent disability rating for the major upper extremity and a 
20 percent disability rating for the minor upper extremity.  
Severe incomplete paralysis of the median nerve warrants a 50 
percent disability rating for the major upper extremity and a 
40 percent disability rating for the minor upper extremity.  
Complete paralysis of the median nerve warrants a 70 percent 
disability rating for the major upper extremity and a 60 
percent disability rating for the minor upper extremity.

In a March 1994 rating decision, the RO asked the veteran to 
advise whether his major hand is his right hand or left hand, 
so that proper ratings could be assigned for his service-
connected disorders.  He did not respond.  However, a January 
1992 VA treatment note indicates that he is right-handed, and 
there is nothing of record contradicting that statement.  
Therefore, the Board will assume the veteran is right-handed 
dominant.  38 C.F.R. § 4.69.

The veteran is currently assigned a 10 percent disability 
rating for the right upper extremity (major arm), equivalent 
to mild incomplete paralysis of the right median nerve.  He 
is also assigned a 20 percent disability rating for the left 
upper extremity, (minor arm), equivalent to moderate 
incomplete paralysis of the left median nerve.  The evidence 
would have to show moderate or severe incomplete paralysis of 
the right arm; severe incomplete paralysis of the left arm; 
or complete paralysis or either arm in order to warrant a 
higher rating.

The medical evidence does not show that there is complete 
paralysis of the veteran's right or left median nerve.  He 
does not have any of the symptoms described above indicative 
of paralysis of the median nerve.  Neither hand is inclined 
to the ulnar side, and his index and middle fingers are not 
more extended than normally.  He does not have inability to 
make a fist, and his index and middle fingers do not remain 
extended.  There is no indication that he has incomplete and 
defective pronation of either hand.  There is also no 
indication that he has any trophic disturbances.  There is 
minimal, if any, atrophy of the thenar eminence and the hand 
intrinsics.  There is no indication in the medical evidence 
that any atrophy is "considerable," such as would warrant a 
higher rating.

It is the Board's responsibility to assess the medical 
evidence and determine the veteran's level of impairment.  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In other 
words, the fact that a medical professional has classified 
the veteran's disability as mild, moderate, or severe does 
not mean that he will receive the corresponding disability 
evaluation under the rating schedule.  However, the Board 
does give considerable weight to an examiner's classification 
of the veteran's disability level, especially when all the 
evidence of record corroborates it.

The 1999 VA examiner concluded that findings were consistent 
with the 1993 electrophysiological diagnosis of mild carpal 
tunnel syndrome.  The examiner further stated that the 
veteran does not appear to have any deficits or disability 
specifically attributable to carpal tunnel syndrome, as 
opposed to his numerous other disabilities.  

In this case, the medical evidence overwhelmingly supports 
the examiner's conclusions.  Despite the veteran's 
complaints, there is no objective evidence showing any more 
than a mild level of disability as a result of his bilateral 
carpal tunnel syndrome.  The 1993 electromyography and nerve 
conduction study, performed after the veteran's bilateral 
carpal tunnel release surgeries, showed findings consistent 
with mild bilateral carpal tunnel syndrome, and it was noted 
that there was improvement when compared to the pre-surgery 
study.  This has been the only abnormal finding shown since 
the veteran's 1993 surgeries.  In fact, there has been 
absolutely no outpatient treatment for symptoms of carpal 
tunnel syndrome, as enunciated in VA's rating schedule, for 
many years.  The last complaints shown of carpal tunnel 
symptoms such as tingling pain, etc., are in the 1994-95 VA 
outpatient treatment records.  As indicated above, the 
current severity of the veteran's condition is of primary 
concern, and symptoms reported seven years ago cannot form 
the basis for an increase at this time.  There was no 
tenderness over the carpal tunnel area during the 1999 
examination.

The fact remains that there is no objective evidence showing 
that the veteran has any resulting impairment in functional 
ability.  Although the veteran does have abnormal findings, 
such as impaired coordination and complaints of pain, the 
1999 VA examiner clearly concluded that these findings were 
not due to carpal tunnel syndrome, but to other diagnosed 
conditions.  A review of the record shows that the veteran is 
also service-connected for a left shoulder condition, and 
there have been findings such as cervical spine disc 
impairment.  

The veteran's primary complains are of pain and numbness.  
However, based on the objective medical evidence, his 
service-connected disabilities cannot reasonably be 
classified as more than mild.  This conclusion is consistent 
with the electrodiagnostic studies, which have shown mild 
carpal tunnel syndrome.  The Board notes that the veteran 
seems to suggest the 1999 VA examination should have included 
new electrodiagnostic studies.  However, based on the 
examiner's conclusion that the veteran has no deficits due to 
carpal tunnel syndrome, it does not appear that additional 
testing was deemed warranted.  The examiner expressly stated 
that no further neurological evaluation was needed.  There is 
nothing in the record to contradict the examiner's 
conclusions, especially in light of the lack of treatment for 
the past seven years. 

In this case, there is no reasonable doubt regarding the 
level of the veteran's disability that could be resolved in 
his favor.  Accordingly, the Board finds that the 
preponderance of the evidence is against assignment of higher 
disability ratings for either upper extremity.  The objective 
medical evidence is clear and does not show more than mild 
impairment of the veteran's hands/arms.  Despite that fact, 
he is rated for a moderate level of disability for his left 
hand.  There are no other diagnostic codes potentially 
applicable to the veteran's service-connected disorder.


ORDER

Entitlement to a disability rating higher than 10 percent for 
right carpal tunnel syndrome is denied.

Entitlement to a disability rating higher than 10 percent for 
left carpal tunnel syndrome is denied.


		
	MARK GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

